 1                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                Sep 06, 2019
                                                                     SEAN F. MCAVOY, CLERK
                             UNITED STATES DISTRICT COURT
 4
                            EASTERN DISTRICT OF WASHINGTON
 5
 6
     UNITED STATES OF AMERICA,                     No. 2:19-CR-00137-WFN-1
 7
 8                          Plaintiff,             ORDER GRANTING UNITED
                                                   STATES’ MOTION TO QUASH
 9                          v.                     WARRANT AND TO ISSUE
10                                                 SUMMONS
     KARY GLEN JOHANSSON,
11
                                                   MOTION GRANTED
12                          Defendant.               (ECF No. 5)
13
            Before the Court is the United States’ Motion to Quash Warrant and to Issue
14
     Summons, ECF No. 5. Assistant U.S. Attorney, Timothy Ohms, recites in his
15
     motion that the government has reconsidered the need for an arrest warrant and
16
     believes a summons is sufficient.
17
            The Court finding good cause, IT IS ORDERED United States’ Motion,
18
     ECF No. 5, is GRANTED. The arrest warrant shall be quashed and a summons
19
     issued in its place.
20
            IT IS SO ORDERED.
21
            DATED September 6, 2019.
22
23
                                     _____________________________________
24                                             JOHN T. RODGERS
25                                    UNITED STATES MAGISTRATE JUDGE
26
27
28



     ORDER - 1
